Van Brunt, P. J.
I do not think that it is necessary for the party moved against to show “beyond controversy” that by the loches of the moving party he has lost evidence, or that he must freely and clearly show that he is deprived of a defense by the loss of such evidence, in order to entitle a party to a denial of a motion of revivor. I think if it appears that a party has lost evidence which appears to be necessary and material, after a long delay, an action should not be revived. In the case at bar, however, even this rule had not been complied with, and I concur in result.